DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 18 recite the limitation(s) wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data and wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module.  Applicant’s specification recites [0024]: if in FIG. 1b, vehicle 100 is attempting to perform a lane change based on a low-power variant of the road- agent trajectory predictor, and the confidence in the accuracy of the output of this low-power variant is only 80%, then vehicle 100 may switch to a high-power variant; [0068]: Increasing the accuracy of the output of the module may involve, for example, increasing an amount of resources allocated to or used by the module. For example, the vehicle 200 may increase the accuracy by configuring resource scheduler 203 to increase an amount of computational resources, CPU time, CPU cores, memory, or data storage allocated to or used by the module…As a further possibility, if the module comprises more than one variant of the module, then increasing the accuracy of the output of the module may involve switching to a different variant such as a higher-power variant, as described above.  Therefore, the metes and bounds required by the output of the module and whether the module is the low-power variant module is unclear as Applicant’s specification that the output of the module involves increasing the accuracy of the output of the module may involve switching to a different variant such as a higher-power variant.  Accordingly in light of Applicant’s specification and under broadest reasonable interpretation, the module of the output of the module is interpreted as any module, e.g., the low-power variant module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8-13, 16-18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170210378 (“Gunaratne”) in view of US 20130173597 (“Do”) further in view of US 20140370909 (“Natucci”).

As per Claim(s) 1 and 13, Gunaratne discloses a method carried out by a vehicle, the method comprising: 
identifying, by a processor of the vehicle, a prospective task to be performed by the vehicle (see at least abstract, [0054]-[0061]: safe trajectory); 
obtaining, by the processor, a confidence in an accuracy of an output of a module (see at least [0054]-[0061]); 
determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task (see at least abstract, [0054]-[0061]: host vehicle executes fail-safe); 
determining, by the processor, that the obtained confidence exceeds a threshold confidence that is associated with the prospective task (see at least [0054]-[0061]); and 
in response to determining that the obtained confidence exceeds the threshold confidence, performing, by the processor, the prospective task (see at least [0054]-[0061]).
Gunaratne does not explicitly disclose wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data, wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module. 
However, Do teaches wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data, wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module (see at least abstract, [0005]: performing a search of one or more databases based on the query to identify a response to the query; determining a confidence level associated with the response based on at least one of the following, a speed with which the response is identified, an amount of computing resources utilized to identify the response, a quantity of the one or more databases accessed to identify the response, or historical data associated with previous queries submitted by the querying user; comparing the confidence level to a predetermined threshold; responsive to the confidence level not meeting the predetermined threshold, allocating an additional amount of computing resources to the search; and sending the response to the querying user when the confidence level meets the predetermined threshold, [0032], [0041]-[0042], [0043]: If confidence level with respect to an expert is below a threshold after time “T”, trigger RA 70 to use more resources (e.g. processors, memory), [0044]: When confidence is above a threshold, the RA 70 conveys the answer to the user 54, Fig. 4, Applicant’s specification [0024]: if in FIG. 1b, vehicle 100 is attempting to perform a lane change based on a low-power variant of the road- agent trajectory predictor, and the confidence in the accuracy of the output of this low-power variant is only 80%, then vehicle 100 may switch to a high-power variant; [0068]: Increasing the accuracy of the output of the module may involve, for example, increasing an amount of resources allocated to or used by the module. For example, the vehicle 200 may increase the accuracy by configuring resource scheduler 203 to increase an amount of computational resources, CPU time, CPU cores, memory, or data storage allocated to or used by the module…As a further possibility, if the module comprises more than one variant of the module, then increasing the accuracy of the output of the module may involve switching to a different variant such as a higher-power variant, as described above.). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Do in order to derive a higher confidence answer. 
	Natucci further teaches wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module (see at least abstract, [0027], [0052]: location determination modules can be invoked in order of various preferences, such as from cheap (e.g., lowest power consumption) to expensive (e.g., highest power consumption), starting with the cheapest location determination module having a desired accuracy to determine geo-fence events for the geo-fence, [0056]: location determination modules can be invoked in order of various preferences, such as from cheap (e.g., lowest power consumption) to expensive (e.g., highest power consumption), starting with the cheapest location determination module having a desired accuracy to determine geo-fence events for the geo-fence, [0063]: power saving location checking module 220 may invoke a lower power location determination module that is less accurate than a higher power location determination module because the distance may indicate that the higher accuracy is not needed… For example, a Wi-Fi location determination module may be lower power but less accurate than a GNSS location determination module….).
As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Natucci in order to provide a power savings.
	 
As per Claim(s) 2, Gunaratne discloses wherein the prospective task comprises taking a given trajectory (see at least abstract, [0054]-[0061]: safe trajectory; safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 3, Gunaratne discloses wherein taking the given trajectory comprises maintaining a current trajectory (see at least abstract, [0054]-[0061]: safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 4, Gunaratne discloses wherein taking the given trajectory comprises taking a trajectory different from a current trajectory (see at least abstract, [0054]-[0061]: safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 6, Gunaratne discloses wherein the output of the module comprises a predicted trajectory of at least one of the vehicle and a road agent (see at least abstract, [0054]-[0061]: safe trajectory).

As per Claim(s) 8, Gunaratne discloses wherein obtaining the confidence in the accuracy of the output of the module comprises selecting the module based on the prospective task and obtaining a confidence in an accuracy of an output of the selected module (see at least abstract, [0054]-[0061]: surrounding vehicle trajectory prediction module; safe trajectory determination module; fail-safe module).

As per Claim(s) 9, Gunaratne does not explicitly disclose increasing the amount of resources allocated to the module includes increasing power to the module. 
	However, Do teaches increasing the amount of resources allocated to the module includes increasing power to the module (see at least abstract, claim 6: computing resources comprising at least one of the following: central processing unit speed, a quantity of processors, random access memory availability, hard disk space, network throughout, electrical power availability, external device operability, input/output (I/O) operations, a quantity of virtual machines available, or queue priority and scheduling). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Do in order to derive a higher confidence answer. 

As per Claim(s) 10, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and causing the vehicle to perform the prospective task comprises causing the vehicle to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 11, Gunaratne discloses wherein performing the prospective task comprises the vehicle autonomously performing the prospective task (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 12, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and the vehicle autonomously performs the prospective task to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 16, Gunaratne discloses wherein the instructions that cause the vehicle to perform the prospective task comprise instructions that cause the vehicle to autonomously perform the prospective task (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 17, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and the instructions that cause the vehicle to perform the prospective task comprise instructions that cause the vehicle to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 18, Gunaratne discloses a method carried out by a vehicle, the method comprising: 
identifying, by a processor of the vehicle, a prospective task to be performed by the vehicle (see at least abstract, [0054]-[0061]: safe trajectory); obtaining, by a processor of the vehicle, a confidence in an accuracy of an output of a module; making a determination by a processor of the vehicle, whether the obtained confidence exceeds a threshold confidence that is associated with the prospective task (see at least [0054]-[0061]); determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task (see at least abstract, [0054]-[0061]: host vehicle executes fail-safe); if the determination is that the obtained confidence exceeds the threshold confidence, performing, by a processor of the vehicle, the prospective task (see at least [0054]-[0061], [0084]). 
Gunaratne does not explicitly disclose wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data, wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module. 
However, Do teaches wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data, wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module (see at least abstract, [0005]: performing a search of one or more databases based on the query to identify a response to the query; determining a confidence level associated with the response based on at least one of the following, a speed with which the response is identified, an amount of computing resources utilized to identify the response, a quantity of the one or more databases accessed to identify the response, or historical data associated with previous queries submitted by the querying user; comparing the confidence level to a predetermined threshold; responsive to the confidence level not meeting the predetermined threshold, allocating an additional amount of computing resources to the search; and sending the response to the querying user when the confidence level meets the predetermined threshold, [0032], [0041]-[0042], [0043]: If confidence level with respect to an expert is below a threshold after time “T”, trigger RA 70 to use more resources (e.g. processors, memory), [0044]: When confidence is above a threshold, the RA 70 conveys the answer to the user 54, Fig. 4, Applicant’s specification [0024]: if in FIG. 1b, vehicle 100 is attempting to perform a lane change based on a low-power variant of the road- agent trajectory predictor, and the confidence in the accuracy of the output of this low-power variant is only 80%, then vehicle 100 may switch to a high-power variant; [0068]: Increasing the accuracy of the output of the module may involve, for example, increasing an amount of resources allocated to or used by the module. For example, the vehicle 200 may increase the accuracy by configuring resource scheduler 203 to increase an amount of computational resources, CPU time, CPU cores, memory, or data storage allocated to or used by the module…As a further possibility, if the module comprises more than one variant of the module, then increasing the accuracy of the output of the module may involve switching to a different variant such as a higher-power variant, as described above.). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Do in order to derive a higher confidence answer. 
	Natucci further teaches wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module (see at least abstract, [0027], [0052]: location determination modules can be invoked in order of various preferences, such as from cheap (e.g., lowest power consumption) to expensive (e.g., highest power consumption), starting with the cheapest location determination module having a desired accuracy to determine geo-fence events for the geo-fence, [0056]: location determination modules can be invoked in order of various preferences, such as from cheap (e.g., lowest power consumption) to expensive (e.g., highest power consumption), starting with the cheapest location determination module having a desired accuracy to determine geo-fence events for the geo-fence, [0063]: power saving location checking module 220 may invoke a lower power location determination module that is less accurate than a higher power location determination module because the distance may indicate that the higher accuracy is not needed… For example, a Wi-Fi location determination module may be lower power but less accurate than a GNSS location determination module….).
As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Natucci in order to provide a power savings.
	 

As per Claim(s) 20, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and performing the alternative task comprises causing the vehicle to take an alternative trajectory different from the given trajectory (see at least abstract, [0054]-[0061]: safe trajectory; host vehicle executes fail-safe).

As per Claim(s) 22, Gunaratne does not explicitly disclose wherein the processor uses the high-power variant module upon determining the obtained confidence does not exceed the threshold confidence. 
However, Do teaches wherein the processor uses the high-power variant module upon determining the obtained confidence does not exceed the threshold confidence (see at least abstract, [0005]: performing a search of one or more databases based on the query to identify a response to the query; determining a confidence level associated with the response based on at least one of the following, a speed with which the response is identified, an amount of computing resources utilized to identify the response, a quantity of the one or more databases accessed to identify the response, or historical data associated with previous queries submitted by the querying user; comparing the confidence level to a predetermined threshold; responsive to the confidence level not meeting the predetermined threshold, allocating an additional amount of computing resources to the search; and sending the response to the querying user when the confidence level meets the predetermined threshold, [0032], [0041]-[0042], [0043]: If confidence level with respect to an expert is below a threshold after time “T”, trigger RA 70 to use more resources (e.g. processors, memory), [0044]: When confidence is above a threshold, the RA 70 conveys the answer to the user 54, Fig. 4; Applicant’s specification [0024]: if in FIG. 1b, vehicle 100 is attempting to perform a lane change based on a low-power variant of the road- agent trajectory predictor, and the confidence in the accuracy of the output of this low-power variant is only 80%, then vehicle 100 may switch to a high-power variant; [0068]: Increasing the accuracy of the output of the module may involve, for example, increasing an amount of resources allocated to or used by the module. For example, the vehicle 200 may increase the accuracy by configuring resource scheduler 203 to increase an amount of computational resources, CPU time, CPU cores, memory, or data storage allocated to or used by the module…As a further possibility, if the module comprises more than one variant of the module, then increasing the accuracy of the output of the module may involve switching to a different variant such as a higher-power variant, as described above.). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Do in order to derive a higher confidence answer. 
	Natucci further teaches wherein the module includes a plurality of modules including a high-power variant module and a low-power variant module using fewer resources than the high-power variant module (see at least abstract, [0027], [0052]: location determination modules can be invoked in order of various preferences, such as from cheap (e.g., lowest power consumption) to expensive (e.g., highest power consumption), starting with the cheapest location determination module having a desired accuracy to determine geo-fence events for the geo-fence, [0056]: location determination modules can be invoked in order of various preferences, such as from cheap (e.g., lowest power consumption) to expensive (e.g., highest power consumption), starting with the cheapest location determination module having a desired accuracy to determine geo-fence events for the geo-fence, [0063]: power saving location checking module 220 may invoke a lower power location determination module that is less accurate than a higher power location determination module because the distance may indicate that the higher accuracy is not needed… For example, a Wi-Fi location determination module may be lower power but less accurate than a GNSS location determination module….).
As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Natucci in order to provide a power savings.
	 
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Do, in view of Natucci, and further in view of US 20190071091 (“Zhu”).
As per Claim(s) 5 and 15, Gunaratne does not explicitly disclose wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action. 
However, Zhu teaches wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action (see at least abstract, [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gunaratne by incorporating wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action as taught by Zhu in order to provide lane assistance to a driver.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Do, in view of Natucci, and further in view of US 20200353920 (“Sun”).
As per Claim(s) 7 and 14, Gunaratne does not explicitly disclose wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory. 
However, Sun teaches wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory (see at least abstract, [0050], [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gunaratne by incorporating wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory as taught by Sun in order to avoid a collision with the moving object based on the probabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170090988 (see at least [0079], [0088]-[0089], [0113]-[0114]). US 20200159215 Ding teaches a prediction system (106) including a high priority prediction model (216) and low priority prediction models (218); Ding teaches that the low-priority prediction model may consume fewer computational resources (e.g., memory, computing power, or both) than the high-priority prediction model 216; further, Ding teaches that the prediction system includes multiple low-priority prediction models with different numbers of model parameters, and processes low-priority agents that have higher importance scores with low-priority behavior prediction models with more model parameters  (see at least Ding [0067]). US 20140349671 (see at least [0004]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668